Citation Nr: 1454472	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to April 1988.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  While the issue of a TDIU was not initially adjudicated in the December 2007 rating decision, the matter arose as an intertwined issue with the claim for an increased rating for a left knee disability.  

The Veteran testified before a Decision Review Officer at the RO in November 2008.  A transcript of the hearing has been associated with the claims file.

In April 2010 and July 2014, the Board remanded the issue of a TDIU for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the more recent July 2014 Board Remand is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDING OF FACT

The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).

In the July 2014 Board Remand, the Board determined that the Veteran had been provided with insufficient notice regarding the issue of a TDIU and instructed the AOJ to provide proper notice for the claim of a TDIU.  The RO provided adequate notice regarding the issue of a TDIU in a September 2014 letter.  Following the September 2014 notice letter, the matter was readjudicated by the RO in an October 2014 supplemental statement of the case.

Although the September 2014 notice letter was not sent to the Veteran until after the initial denial of the claim for a TDIU in December 2007 (increased rating for a left knee disability), any VCAA notice deficiency was cured by the September 2014 letter and subsequent readjudication of the case in the October 2014 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, a letter from the Compensation and Pension Service Director (C&P Director) regarding unemployability, the November 2008 RO hearing transcript, and the Veteran's statements.

VA provided an orthopedic examination in September 2010 to determine the current level of disability of the service-connected left knee disability.  The VA examiner interviewed the Veteran about past and present symptomatology, conducted pertinent physical examinations and clinical tests, listed the clinical findings, and provided an opinion regarding employability.  Accordingly, the Board finds that the September 2010 examination report and medical opinion are adequate and no further medical examination or opinion is needed to decide the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

A TDIU may also be assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Rating boards are required to submit to the Compensation and Pension Service Director (C&P Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski,
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.



Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran asserts that he is unable to work due to the service-connected left knee disability.  See April 2009 letter.  Specifically, the Veteran contends that he cannot run a business raising horses because of left knee disability symptoms including pain, swelling, stiffness, and instability on uneven, soft, and bumpy ground.  See id.

Initially, the Board finds that the Veteran does not meet the regulatory schedular rating requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU because the only service-connected disability is not rated at 60 percent or more.  For the entire rating period, the Veteran has only been service connected for a left knee disability, rated at 10 percent disabling for the period from August 27, 2007 to May 5, 2008, and at 30 percent disabling for the period from May 5, 2008.  Thus, at the highest point during the rating period, which has been in effect from May 5, 2008 to the present, the left knee disability has been rated at 30 percent.  In cases of one service-connected disability, such as this, the schedular rating for the service-connected disability must be 60 percent or more to meet the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.

As this matter was adjudicated by the C&P Director in January 2011 following referral by the RO, the Board has jurisdiction to consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  The Veteran's post-service work history includes raising horses and an industrial position at Micron, where no specific details about the Veteran's duties have been provided.  See November 2007 VA examination report.  As the owner and sole employee of a horse training business, the Veteran fed and trained horses.  See November 2008 RO hearing transcript at 3.  The Veteran retired from the business in December 2008 and has not worked since retiring.  See id.; September 2011 VA examination report. 

A February 1970 VA Form 21E-1990a reflects that the Veteran finished high school and completed 23 college semester hours.  A January 1975 VA Form 22-1997-2 shows that the Veteran received payment from VA for vocational training for correspondence, and prior vocational training in electrical work.  The Veteran has not provided any more recent information regarding his educational or vocational training background. 

In the November 2007 VA examination report, the VA examiner noted that the Veteran is able to perform activities of daily living, but "does have little difficulty when he steps in holes while maintaining his horse instruction and care."  No pain, weakness, stiffness, or swelling was observed, and the Veteran did not report using a cane or crutches.  No opinion regarding employability was provided.

In the February 2009 VA examination report, the VA examiner recorded flexion of 115 degrees and extension of -26 degrees.  No instability was found on examination, and the gait was described as normal.  The Veteran reported that left knee pain and instability had made it difficult to train horses, and that he was not currently employed; however, the Veteran also stated that the horse raising business was suffering from an economic downturn affecting the region.  The Veteran reported that he still trained horses and made hay even though he retired from doing both as an occupation.  The Veteran noted that he enjoys hiking for recreation, but does not hike on steep surfaces because of the left knee.  No opinion regarding employability was provided.

VA examined the left knee again in March 2009.  The VA examiner reported flexion to 112 degrees with pain at 100 degrees, and extension to -15 degrees with pain at -25 degrees.  The VA examiner indicated that the Veteran explained how he uses "extreme care in not extending or twisting the knee when he is not on hard, firm surfaces and that he therefore avoids any activity which would allow the knee to extend fully."  The VA examiner also commented that the Veteran is "able to come to near full and possibly full extension [of the left knee] but elects not to do so because of pain and fear of twisting the joint."  There was no evidence of internal derangement of the joint.

In April 2009, the Veteran contended that he cannot perform duties in a horse raising business because of left knee disability symptoms including pain, swelling, stiffness, and instability on uneven, soft, and bumpy ground.  See April 2009 letter.  In the same April 2009 letter, the Veteran indicated that his gait was normal on flat, level terrain.  The Veteran also noted that the left knee has a tendency to buckle under heavy lifting.  As to the findings in the February 2009 VA examination report, the Veteran specifically denied that he continued to raise horses or harvest hay, noting that he no longer had any horses and sold a hay baler after the business closed in December 2008.

The September 2010 VA examination report reflects that the Veteran primarily complained of "a feeling of imminent hyper-extension" of the left knee.  The Veteran indicated that the left knee can be used when it is "good," but that there was pain, instability, and one to three episodes of dislocation or subluxation per month.  The Veteran stated that he uses a brace after episodes of hyperextension or when physical duties must be performed.  Flexion of the left knee was reported as 15 to 140 degrees, and extension was limited by 5 degrees.  There was objective evidence of slight laxity and tenderness.  

The September 2010 VA examiner opined that it is at least as likely as not that the service-connected left knee disability, without regard to the nonservice-connected disabilities or age, renders the Veteran unable to secure or follow a substantially gainful occupation.  The rationale indicates that the degenerative changes to the left knee would make it impossible to secure or follow substantially gainful employment in manual labor or farm work.  The VA examiner made the qualifications for manual labor and farm work because there was no vocational activity to gauge potential performance,  and limited the evaluation to life history and the work history of raising horses.  The VA examiner did not state that the left knee disability alone prevents the Veteran from being able to perform all types of work.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected left knee disability.  The Veteran's subjective opinion that he cannot work in the horse raising business, and the September 2010 VA examiner's opinion regarding employability both weigh in favor of finding that the Veteran cannot work in the horse raising business due to the left knee disability symptoms, including pain and instability.  The Veteran's history of a work-related fall on special flooring also suggests that the Veteran's occupational abilities are impaired due to the left knee disability.  See November 2007 VA examination report.  

Opposing weight is presented in the Veteran's education and vocational training, as well as the severity of the left knee disability.  The evidence shows that the Veteran has been trained as an electrical technician and completed 23 semester hours of college coursework.  The Veteran has clearly explained his concern over the left knee disability in the context of the horse training business, and the lay and medical evidence supports a finding that the Veteran is cautious when fully extending the left knee.  Nevertheless, the Veteran has not provided evidence to support how the left knee disability prevents him from obtaining or maintaining substantially gainful employment in other trades or positions that are suitable for his education and vocational training.  

In this context, the Board notes that the probative value of the September 2010 VA examiner's opinion is diminished by the qualification that the opinion was limited to manual labor and farm work because there was no vocational activity to gauge potential performance.  Moreover, the Board observes that the Veteran reported leaving the horse training business in December 2008 during a period of economic downturn in his region.  See February 2009 VA examination report.  In sum, while the evidence supports a finding that the left knee disability may prevent the Veteran from obtaining or maintaining substantially gainful employment running his own horse training business, or even in a position requiring heavy lifting, the weight of the lay and medical evidence is against finding that due solely to the left knee disability the Veteran is rendered unable to obtain or maintain substantially gainful employment in other fields, including sedentary work, positions in settings that do not include soft, uneven ground, or positions that do not require heavy lifting.  See Ferraro, 1 Vet. App. at 331-32.

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


